Exhibit 10.56

OMNIBUS AGREEMENT (this “Agreement”), dated as of April 27, 2006, among SBA
Senior Finance II LLC, as the Borrower under and as defined in the Revolving
Credit Agreement (as defined below) (the “Revolving Borrower”), General Electric
Capital Corporation, as Administrative Agent (the “Revolving Administrative
Agent”) and a Lender, and Toronto Dominion (Texas) LLC, DB Structured Products
Inc., JPMorgan Chase Bank, N.A. and Lehman Commercial Paper Inc., as Lenders
under and as defined in the Revolving Credit Agreement (the “Revolving
Lenders”), SBA Senior Finance, Inc., as the Borrower under and as defined in the
Bridge Facility Agreement (as defined below) (the “Bridge Borrower”), DB
Structured Products Inc. and JPMorgan Chase Bank, N.A., as Lenders under and as
defined in the Bridge Facility Agreement (the “Bridge Lenders”), and Deutsche
Bank AG, New York Branch, as Administrative Agent under and as defined in the
Bridge Facility Agreement (the “Bridge Administrative Agent”). Unless otherwise
defined herein, terms defined in the Revolving Credit Agreement and used herein
shall have the meanings given to them in the Revolving Credit Agreement.

WITNESSETH:

WHEREAS, the Revolving Borrower and the Revolving Lenders are parties to a
Credit Agreement (the “Revolving Credit Agreement”), dated as of December 21,
2005, pursuant to which the Revolving Lenders have agreed to make loans to the
Revolving Borrower upon and subject to the terms and conditions set forth
therein;

WHEREAS, SBA Communications Corporation (the “Parent”), the ultimate parent
entity of the Bridge Borrower and the Revolving Borrower, has entered into a
Stock Purchase Agreement, dated as of March 17, 2006, with AAT Holdings, LLC II,
AAT Communications Corp. and AAT Acquisition LLC (the “Purchase Agreement”),
pursuant to which AAT Acquisition LLC has agreed to acquire the Capital Stock
(as defined in the Purchase Agreement) of AAT Communications Corp. (the “AAT
Acquisition”);

WHEREAS, in order to effectuate the AAT Acquisition, the Bridge Borrower, an
indirect wholly-owned subsidiary of the Parent and the direct parent company of
the Revolving Borrower, wishes simultaneously with the execution and delivery of
this Agreement, to enter into a Credit Agreement (the “Bridge Facility
Agreement”) with the Bridge Lenders pursuant to which the Bridge Lenders are
agreeing to make loans to the Bridge Borrower in an amount not to exceed
$1,100,000,000 in the aggregate;

WHEREAS, the Revolving Borrower has requested that the Revolving Credit
Agreement remain in effect, except as otherwise provided herein, but undrawn
during the term of the Bridge Facility Agreement; and

WHEREAS, subject to the terms and conditions of this Agreement, the Revolving
Lenders are willing to (a) allow the Bridge Borrower to enter into the Bridge
Facility Agreement subject to the terms and conditions of this Agreement and
(b) permit the Revolving Credit Agreement to remain in effect, provided that
(1) no amounts are available for draw or are in fact drawn down by the Revolving
Borrower during the term of the Bridge Facility Agreement and until a Bridge
Termination Notice (as defined below) is delivered to the Revolving
Administrative Agent and all of the other terms and conditions contained in the
Revolving Credit Agreement are satisfied and (2) the Revolving Borrower
continues to pay the commitment fee as provided in Section 2.4(a) of the
Revolving Credit Agreement;

WHEREAS, the Bridge Lenders have agreed to the Revolving Borrower’s request and
the continued payment of the commitment fee as provided in Section 2.4(a) of the
Revolving Credit Agreement subject to the execution of this Agreement by each of
the parties hereto;

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Revolving Credit Agreement

1.1 Bridge Facility Agreement. Notwithstanding the terms and conditions of
Sections 7.2, 7.3, 7.12 and 7.13 of the Revolving Credit Agreement and any other
applicable provisions therein, the Revolving Lenders hereby agree that the
Revolving Borrower and its Subsidiaries are permitted to enter into, borrow and
pay and discharge all obligations under, and grant Liens in connection with, the
Bridge Facility Agreement and the other Loan Documents (as defined in the Bridge
Facility Agreement).

1.2 AAT Acquisition. Notwithstanding the terms and conditions of Section 7.8 of
the Revolving Credit Agreement and any other applicable provisions therein, the
Revolving Lenders hereby agree that the Revolving Borrower and its Subsidiaries
are permitted to effectuate the AAT Acquisition.

ARTICLE II

Suspension of Revolving Credit Commitments

2.1 Suspension and Reinstatement of Commitments. The Revolving Lenders hereby
agree that they will not make any Revolving Credit Loans or issue any Letters of
Credit until such time as the Bridge Administrative Agent delivers written
notice to the Revolving Administrative Agent, the Revolving Borrower and the
Bridge Borrower stating that the term loans made pursuant to the Bridge Facility
Agreement (the “Bridge Loans”), and all other obligations owing under the Bridge
Facility Agreement, have been indefeasibly paid in full in cash (the “Bridge
Termination Notice”). Until such time as the Bridge Administrative Agent has
delivered the Bridge Termination Notice in accordance with Section 2.3, the
Revolving Lenders agree that the number $1,000,000 in Section 8(e) of the
Revolving Credit Agreement shall be deemed to be $2,000,000, the number
$5,000,000 in Section 8(h) of the Revolving Credit Agreement shall be deemed to
be $10,000,000 and the representations, warranties and covenants of the Loan
Parties under Sections 4, 6 and 7 of the Revolving Credit Agreement (other than
Sections 2.4(a), 6.9 and 6.10 thereof) and the other Loan Documents (other than
Section 5.5 of the Guarantee and Collateral Agreement and other than the Deposit
Account Control Agreement (as defined below)) are hereby suspended and of no
force and effect. All of the parties hereto agree that (i) the Revolving
Borrower shall be entitled to pay and the Revolving Lenders shall be entitled to
receive the commitment fees as provided in Section 2.4(a) of the Revolving
Credit Agreement and (ii) all of the provisions described in the immediately
preceding sentence shall automatically be deemed reinstated upon the date of
delivery of the Bridge Termination Notice as described above; provided that the
Revolving Borrower provides a certificate to the Revolving Administrative Agent
and the Revolving Lenders signed by a Responsible Officer certifying that the
Revolving Borrower is in compliance with all terms of the Revolving Credit
Agreement as then reinstated and no Default or Event of Default shall be in
existence at such time. For the avoidance of doubt, the Revolving Lenders and
the Revolving Borrower expressly agree that the Revolving Credit Agreement shall
not be reinstated and the Revolving Borrower shall not be entitled to any
advances thereunder unless and until all of the conditions precedent set forth
in the Revolving Credit Agreement are either cured or waived by the Revolving
Administrative Agent and the Revolving Lenders.

2.2 Suspension of Borrowings under the Revolving Credit Agreement. The Revolving
Borrower hereby agrees that it will not be entitled to, and shall not in fact,
request any borrowing of Revolving Credit Loans or any issuance of Letters of
Credit under the Revolving Credit Agreement until such time as: (i) the Bridge
Borrower has indefeasibly paid in full in cash all of its liabilities under the
Bridge Facility Agreement, (ii) the Bridge Administrative Agent has delivered
the Bridge Termination Notice in accordance with Section 2.3 and (iii) all other
conditions precedent set forth in the Revolving Credit Agreement have been
complied with by the Revolving Borrower or waived by the Revolving
Administrative Agent or the Revolving Lenders, as appropriate. The Revolving
Borrower expressly releases the Revolving Lenders and the Revolving
Administrative Agent from any liability that may arise by virtue of the
Revolving Lenders declining, refusing or

 

2



--------------------------------------------------------------------------------

failing to make any advance under the Revolving Credit Agreement until all of
the conditions set forth in this Section 2.2 have been satisfied or waived.

2.3 Delivery of Bridge Termination Notice. The Bridge Administrative Agent
hereby agrees to give the Revolving Administrative Agent, the Revolving
Borrower, the Bridge Borrower and Wachovia Bank, National Association, as
depository bank under and as defined in the Deposit Account Control Agreement,
the Bridge Termination Notice within one (1) business day after payment in full
of the Bridge Loans and all other obligations owing (other than indemnification
and other contingent or unmatured obligations which are expressly provided to
survive the repayment of the Bridge Loans) under the Bridge Facility Agreement.

ARTICLE III

Subordination of Liens

Until such time as the Bridge Administrative Agent has delivered the Bridge
Termination Notice in accordance with Section 2.3, the parties hereby agree that
any and all liens in Collateral now existing or hereafter created or arising in
favor of the Revolving Lenders securing the Obligations (other than Obligations
under any Specified Hedge Agreements in existence on the date hereof which will
be secured in respect of the Collateral on a pari passu basis with the
Obligations under and as defined in the Bridge Facility Agreement) under and as
defined in the Revolving Credit Agreement, regardless of how acquired, whether
by grant, statute, operation of law, subrogation or otherwise are expressly
junior in priority, operation and effect to any and all liens now existing or
hereafter created or arising in favor of the Bridge Lenders securing the
Obligations under and as defined in the Bridge Facility Agreement,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any Revolving Lender may now or hereafter be a party, and
regardless of the time, order or method of grant, attachment, recording or
perfection of any financing statements or other security interests, assignments,
pledges, deeds, mortgages and other liens, charges or encumbrances or any defect
or deficiency or alleged defect or deficiency in any of the foregoing, (ii) any
provision of the Uniform Commercial Code or any applicable law or any document
establishing priority or any other circumstance whatsoever or (iii) the fact
that any such Liens in favor of any Bridge Lenders securing any of the Bridge
Loans are otherwise subordinated, voided, avoided, invalidated or lapsed.

ARTICLE IV

Collateral

4.1 Pledged Securities. The Revolving Administrative Agent, hereby acknowledges
and agrees that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over the Pledged Securities (as defined in the Guarantee and
Collateral Agreement) pursuant to the Loan Documents and the related stock
powers, such possession and control is (x) for the benefit of itself, as the
Revolving Administrative Agent and the Revolving Lenders and (y) for the benefit
of, and shall constitute delivery of the Pledged Securities and related stock
powers to, the Bridge Administrative Agent and the Bridge Lenders to the extent
required to perfect their security interest in such Pledged Securities. At any
time that the Revolving Administrative Agent receives notice from the Bridge
Administrative Agent that an Event of Default (as defined in the Bridge Facility
Agreement) has occurred or is continuing, the Revolving Administrative Agent
shall deliver to the Bridge Administrative Agent, at the Bridge Borrower’s sole
cost and expense, the Pledged Securities (as defined in the Guarantee and
Collateral Agreement) in its possession or control together with any necessary
endorsements as may be requested by the Bridge Administrative Agent; provided
that upon such delivery, the Bridge Administrative Agent hereby agrees to hold
the Pledged Securities for the benefit of itself and the Revolving
Administrative Agent and the Revolving Lenders subject to any lien subordination
provisions described in Article III herein.

 

3



--------------------------------------------------------------------------------

4.2 Deposit Account Control Agreement. (a) Each of the Revolving Lenders hereby
authorizes the Revolving Administrative Agent to amend the Deposit Account
Control Agreement in the form attached as Exhibit A hereto.

(b) Each of the Bridge Lenders hereby authorizes the Bridge Administrative Agent
to enter into the Deposit Account Control Agreement in the form attached as
Exhibit A hereto.

ARTICLE V

Miscellaneous

5.1 Termination. This Agreement and all of the terms and conditions contemplated
by this Agreement shall terminate upon the delivery of the Bridge Termination
Notice.

5.2 Representations and Warranties. (a) To induce the other parties hereto to
enter into this Agreement, the Revolving Borrower represents and warrants that,
as of the Effective Date (as defined below):

(i) This Agreement has been duly authorized, executed and delivered by it and
this Agreement constitutes its valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(ii) Each of the representations and warranties made by it in or pursuant to the
Loan Documents are true and correct in all material respects on and as of the
date hereof as if made on and as of such date.

(iii) No Default or Event of Default has occurred and is continuing.

(b) To induce the other parties hereto to enter into this Agreement, the Bridge
Borrower represents and warrants that, as of the Effective Date:

(i) This Agreement has been duly authorized, executed and delivered by it and
this Agreement constitutes its valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(ii) Each of the representations and warranties made by it in or pursuant to the
Loan Documents (as defined in the Bridge Facility Agreement) are true and
correct in all material respects on and as of the date hereof as if made on and
as of such date.

(iii) No Default (as defined in the Bridge Facility Agreement) or Event of
Default (as defined in the Bridge Facility Agreement) has occurred and is
continuing.

5.3 Effectiveness of Agreement. This Agreement shall become effective as of the
first date (the “Effective Date”) on which all parties hereto (or their counsel)
shall have received duly executed counterparts hereof that, when taken together,
bear the signatures of (A) the Revolving Borrower, (B) the Bridge Borrower,
(C) the Revolving Lenders, (D) the Revolving Administrative Agent, (E) the
Bridge Lenders and (F) the Bridge Administrative Agent.

5.4 Effect of Agreement. (a) Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the

 

4



--------------------------------------------------------------------------------

Revolving Lenders under the Revolving Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Revolving Credit Agreement or any other provision of the Revolving Credit
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle the Revolving Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Revolving Credit Agreement
or any other Loan Document in similar or different circumstances.

(b) This Agreement shall constitute a “Loan Document” for all purposes of
(i) the Revolving Credit Agreement and the other Loan Documents and (ii) the
Bridge Facility Agreement and the other Loan Documents (as defined in the Bridge
Facility Agreement).

5.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

5.6 Costs and Expenses. (a) The Revolving Borrower agrees to reimburse the
Revolving Administrative Agent for its reasonable out of pocket expenses in
connection with this Agreement, including the reasonable fees, charges and
disbursements of counsel for the Revolving Administrative Agent.

(b) The Bridge Borrower agrees to reimburse the Bridge Administrative Agent for
its reasonable out of pocket expenses in connection with this Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Bridge Administrative Agent.

5.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of any
executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

5.8 Headings. The headings of this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

5.9 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Each Revolving Lender hereby agrees that prior to the assignment of any of
its rights or obligations under the Revolving Credit Agreement to an Assignee:
(i) it shall furnish this Agreement to such Assignee and (ii) such Assignee
shall accept and acknowledge this Agreement.

(c) Each Bridge Lender hereby agrees that prior to the assignment of any of its
rights or obligations under the Bridge Facility Agreement to an Assignee (as
defined in the Bridge Facility Agreement): (i) it shall furnish this Agreement
to such Assignee and (ii) such Assignee shall accept and acknowledge this
Agreement.

5.10 Authorization. Notwithstanding the terms and conditions of Section 10.1 of
the Revolving Credit Agreement, the Revolving Lenders hereby authorize the
Revolving Administrative Agent to make changes to the Deposit Account Control
Agreement that are ministerial and technical in nature so long as such changes
do not materially adversely affect the rights and obligations of any Revolving
Lender.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers as of the date first above written.

 

SBA SENIOR FINANCE II LLC, as Revolving Borrower  

By:

 

/s/ Jeffrey A. Stoops

   

Name:

 

Jeffrey A. Stoops

   

Title:

 

President and Chief Executive Officer

SBA SENIOR FINANCE, INC., as Bridge Borrower  

By:

 

/s/ Jeffrey A. Stoops

   

Name:

 

Jeffrey A. Stoops

   

Title:

 

President and Chief Executive Officer

OMNIBUS AGREEMENT - Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Bridge Lender  

By:

 

/s/ James Sullivan

   

Name:

 

James Sullivan

   

Title:

 

Managing Director



--------------------------------------------------------------------------------

DB STRUCTURED PRODUCTS INC., as Bridge Lender  

By:

  /s/ Mary Connors    

Name:

 

Mary Connors

   

Title:

 

Director

 

By:

  /s/ John McCarthy    

Name:

 

John McCarthy

   

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Bridge Administrative Agent  

By:

 

/s/ Stanley Chao

   

Name:

 

Stanley Chao

   

Title:

 

Director

 

By:

 

/s/ Peter Kim

   

Name:

 

Peter Kim

   

Title:

 

Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Revolving Administrative Agent and
Revolving Lender  

By:

 

/s/ Matthew A. Toth III

   

Name:

 

Matthew A. Toth III

   

Title:

 

Duly Authorized Signatory



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Revolving Lender  

By:

 

/s/ Robyn Zeller

   

Name:

 

Robyn Zeller

   

Title:

 

Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Revolving Lender  

By:

 

/s/ James L. Stone

   

Name:

 

James L. Stone

   

Title:

 

Managing Director



--------------------------------------------------------------------------------

DB STRUCTURED PRODUCTS INC., as Revolving Lender  

By:

 

/s/ Mary Conners

   

Name:

 

Mary Conners

   

Title:

 

Director

 

By:

 

/s/ John McCarthy

   

Name:

 

John McCarthy

   

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Revolving Lender  

By:

 

/s/ Ritam Bhalla

   

Name:

 

Ritam Bhalla

   

Title:

 

Authorized Signatory